Citation Nr: 1338552	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include secondary to diabetes mellitus and/or an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 
 

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for posttraumatic stress disorder and depression, as well as headaches.  In January 2012, these issues were remanded for further development.

In a September 2012 rating decision service connection was granted for posttraumatic stress disorder with a major depressive disorder.  As the benefit sought was granted in full, this issue is no  longer before the Board.   


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal concerning the claim of entitlement to service connection for headaches  . 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  Id.  

In November 2013, the appellant, through his representative, stated that he wished to withdraw the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


